OPINION
BLISS, Presiding Judge:
Appellant, Harold Oliver Morris, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Bryan County, Oklahoma, to the offense of Transporting a Loaded Firearm (Title 21 O.S.1971, § 1289.13), Case No. CRM-72-631. His punishment was fixed at three (3) months in the county jail and a fine of two hundred dollars ($200) and costs. From said judgment and sentence, a timely appeal has been perfected to this Court.
The defendant’s sole proposition contends the sentence imposed by the trial court was excessive.
The defendant under this proposition contends that he was prejudiced by the district attorney’s remarks made to the judge during presentencing arguments. The record reveals the following statements made by the district attorney to the trial judge during presentencing arguments:
“BY MR. JACK E. MCGAHEY: . . . In the first place, at the time that this offense happened, this defendant was associated with known convicted felons, and numerous other factors lead to believe there are other offense committed during this period of time.



“Now, these men, at the time of this offense, were drinking. The loaded gun was present in the automobile. And these are the — these are things which cause the death of police officers.” (Tr. 16-17)
Further, the record is silent as to any previous convictions of any type of this defendant.
It is our opinion that the statements made by the prosecuting attorney, when viewed in light of the sentence imposed, and the fact that the defendant apparently has never been convicted of any offense, were prejudicial and resulted in a greater sentence than ordinarily would have been imposed. See Starnes v. State, Okl.Cr., 507 P.2d 920 (1973), and Title 22 O.S.1971, §§ 973-975.
Therefore, in the interest of justice, we are of the opinion that the judgment and sentence in the District Court of Bryan County, Case No CRM-72-631, should be modified to a fine of two hundred dollars ($200) and costs. Judgment and sentence affirmed as modified.
BUSSEY, J., concurs.